Title: To Benjamin Franklin from John Fraser, 15 October 1776
From: Fraser, John
To: Franklin, Benjamin


Sir
Reading 15th 8br 1776
I received your favor of the 28. Ulto. and I am exceedingly obliged to you for the trouble you have been at on my account, I am only unelucky in having got my Second leave for Canada when I can not make use of it. I have been very much indisposed these three weeks and I am yet too weak to undertake the journey, as soon as my health will permit, I’ll go to Philada. to take the benefit of the indulgence of the Congress and then will take the opportunity of thanking you for your good Offices. I Remain sincerely Sir your most Obedient and humble servant
John Fraser
Benjamin Franklin Esqre
 
Endorsed: From J Fraiser
